PER CURIAM.
The appellant, as plaintiff below, filed his amended complaint against the defendant-appellee, alleging that the defendant was indebted to the plaintiff for eleven rental installments which, under the terms of a lease, had matured, were past due, and had not been paid. The plaintiff demanded judgment in the sum of $1,980.00, plus interest and costs. Upon the defendant’s motion to dismiss, the court entered its Order stating:
“* * * ORDERED and ADJUDGED that Defendant’s Motion to Dismiss the Amended Complaint be and the same is hereby granted.”
The plaintiff filed his notice of appeal, seeking review in this Court of the above Order. The record on appeal does not show the entry of a final judgment in this cause.
The order appealed from is not a final judgment; it is an interlocutory order. We have previously held that such an order entered in an action at law is not a final judgment from which an appeal may be taken. Baker v. Colley, Fla.App.1958, 104 So.2d 473; Herpel, Incorporated v. Pfundston, Fla.App.1958, 104 So.2d 620; Weinmann v. Ligon, Fla.App.1958, 105 So.2d 204.
We do not have jurisdiction to entertain this appeal. Therefore, it must be dismissed ex mero motu. An appropriate order will be entered.
SMITH, C. J., KANNER, J., and BARNS, PAUL D., Associate Judge, concur.